Case 20-42794-mxm11 Doc 26 Filed 09/02/20                          Entered 09/02/20 15:45:25                Page 1 of 33



 Joseph M. Coleman (SBN 04566100)
 John J. Kane (SBN 24066794)
 S. Kyle Woodard (SBN 24102661)
 KANE RUSSELL COLEMAN LOGAN PC
 901 Main Street, Suite 5200
 Dallas, Texas 75202
 Telephone: (214) 777-4200
 Telecopier: (214) 777-4299
 E-mail: jcoleman@krcl.com
 E-mail: jkane@krcl.com
 E-mail: kwoodard@krcl.com

 PROPOSED COUNSEL FOR DEBTORS


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

 In re:                                                      §               Chapter 11
                                                             §
 BAINBRIDGE UINTA, LLC, et al.,1                             §               Case No. 20-42794
                                                             §
                    Debtors.                                 §               (Joint Administration Requested)
                                                             §

                   DECLARATION OF PAUL D. CHING IN SUPPORT OF
                 DEBTORS' CHAPTER 11 PETITION AND FIRST DAY RELIEF


          I, Paul D. Ching, pursuant to 28 U.S.C. §1746, hereby declare that the following is true to

 the best of my knowledge, information and belief:

          1.        My name is Paul D. Ching. I am over the age of eighteen, and am fully competent to

 make this Declaration. I have never been convicted of a felony or crime of dishonesty or moral

 turpitude.

          2.        I am the Chief Executive Officer of Bainbridge Uinta, LLC ("Uinta") and

 Bainbridge Uinta Holdings, LLC ("Holdings") (Uinta and Holdings collectively referred to as the

 "Debtors"). I have held this position since the Debtors' formation in or about August, 2018.

 1 The debtors in these Chapter 11 cases, along with the last four digits of each debtor’s federal tax identification number,
 include: Bainbridge Uinta, LLC (9240); and Bainbridge Uinta Holdings, LLC (9761). The location of the debtors’ service
 address is 8150 N. Central Expy Suite 650, Dallas, Texas 75206.


 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                                              PAGE 1
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25         Page 2 of 33



        3.      As CEO of the Debtors, I am knowledgeable about and familiar with the Debtors

 day to day operations, books and records, and business and financial affairs as well as the

 circumstances leading to the commencement of the Debtors Chapter 11 bankruptcy cases (the

 "Bankruptcy Cases" or "Chapter 11 Cases") filed on September 1, 2020 (the "Petition Date"). I

 submit this declaration (the "Declaration") in support of the Debtors' voluntary petitions for relief

 and the motions and applications that the Debtors filed with the Court, including the "First Day"

 pleadings filed concurrently with this Declaration (the "First Day Pleadings"). I am authorized to

 make this Declaration on behalf of the Debtors.

        4.       On or about August 25, 2020, the Debtors conducted a board of managers meeting

 wherein the decision to commence a voluntary bankruptcy case was thoroughly discussed. At and

 shortly after that meeting the requisite majority of managers indicated their approval for the Debtors

 commencement of these Bankruptcy Cases by executing that certain Omnibus Written Consent of

 Bainbridge Uinta Holdings, LLC and Bainbridge Uinta, LLC, which is attached to the Debtors'

 voluntary Chapter 11 bankruptcy petitions.

        5.      Except as otherwise indicated, the facts set forth in this Declaration are based upon

 my personal knowledge, my review of relevant documents and information, my opinions based

 upon my experience, my knowledge of and experience with the Debtors' operations and financial

 condition and interviews my staff and I conducted with the Debtors' officers, managers, employees

 and professional advisors.

        6.      Prior to becoming CEO of the Debtors, I worked in the E&P Oil and Gas industry

 for more than 45 years.       My experience includes, among numerous other assignments and

 responsibilities, (i) 34 years with Royal Dutch Shell in various senior executive positions and (ii)

 becoming the CEO and President of Meridian Resource Corporation, at the request of its Board, to

 right-size operations during an oil and gas downturn, during which I directed the implementation of

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                         PAGE 2
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20               Entered 09/02/20 15:45:25          Page 3 of 33



 a fifty percent reduction of general and administrative expenses while maintaining flat production.

                                             OVERVIEW

 A.       DEBTORS' BACKGROUND AND SUMMARY OF BUSINESS OPERATIONS

          7.    Uinta is an upstream oil and gas company, founded in 2018. On or about September

 25, 2018, the Debtors acquired the Three Rivers Field from Ultra Petroleum for a purchase price of

 approximately $75,000,000. The Debtors' acquisition included approximately 8,258 gross leasehold

 acres.   The Debtors' mineral leases are with the Bureau of Land Management, Utah state

 governmental organizations and private lessors. At the time of closing, the Three Rivers Field was

 comprised of 126 producing oil wells, 6 injection wells, 1 disposal well, 9 drilled but uncompleted

 wells, the associated pumping units, oil tanks, other surface equipment, field gathering system for oil,

 gas and water and related assets. Currently, Uinta is the sole working interest owner, and operator

 of 146 producing wells, 6 injection wells and 1 disposal well in Utah's Uinta Basin.

          8.    To finance the Debtors' 2018 acquisition, the Debtors entered into a loan agreement

 with White Oak Global Advisors, LLC ("White Oak" or "Lender"), borrowing an original principal

 amount of $62,500,000. As of Petition Date, the total principal amount outstanding from the White

 Oak loan is approximately $61,900,000, which is not currently due and owing. Also as part of the

 acquisition, the Debtors raised over $16.5 million in equity. The Debtors successfully operated

 through year end, 2019, and established proved reserves of approximately $100 million.

 B.       EVENTS LEADING UP TO THE BANKRUPTCY FILING

          9.    Unfortunately, the Global Covid-19 Pandemic and Saudi Arabia/Russian price war

 combined to cause a dramatic decrease in the demand for hydrocarbons resulting in a significant

 oversupply and commensurate decrease in prices. Covid-19 rivals any prior crisis in terms of broad,

 immediate economic impact. On March 7, 2020, Saudi Arabia announced 2.3 million barrel per day



 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                           PAGE 3
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                Entered 09/02/20 15:45:25        Page 4 of 33



 production increase in response to Russia's failure to agree to a production cut. The dual impact of

 these two global crises sent crude prices falling nearly 50% in just 7 trading days.

         10.     On April 1, 2020, the Debtors responded to the global crisis and concurrent

 commodity price devaluation by (i) shutting in 54 wells that became uneconomic and (ii) reducing

 lease operating expenses and general and administrative costs. Specifically, the Debtors reduced

 their Lease Operating Expenses by approximately $1.8 million from the First Quarter 2020 to

 Second Quarter 2020; decreased the officers' salaries by 20% starting August 1, 2020; and effective

 September 1, 2020, reduced all other employees' compensation by 15%. The Debtors continued

 and focused efforts to reduce operating expenses have, in total, eliminated over $500,000 in monthly

 expenses. That represents a greater than 40% decrease in operating expenses from the first quarter

 to the second quarter of 2020.

         11.     Uinta has approximately 20 employees in Utah and Texas. The Debtors' average

 monthly gross revenue in 2020 is approximately $3.4 million, consisting of proceeds from the

 production and sale of oil, gas, and natural gas liquids, and proceeds from certain "in the money"

 hedges with BP Energy Company. The "waxy-textured" crude oil (pour point of 99 degrees

 Fahrenheit) produced by the Debtors requires heating to remain liquid. As a result, the Debtors

 store their crude in heated tanks (160 degrees Fahrenheit). Given the harsh nature of the oil

 produced by Uinta's wells, intense mechanical upkeep of the pumping units, motors, rod strings,

 down hole pumps, required chemicals and treatments to prevent scale, paraffin and corrosion are

 mandatory. In addition, due to centralized locations and pad drilling encouraged by permitting

 agencies, allocation of production is required to properly assign production to leases. Also, the

 complicated permitting process required to drill under Uinta's federal leases, as well as the intricate




 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                          PAGE 4
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                         Entered 09/02/20 15:45:25               Page 5 of 33



 and detailed surface and subsurface concerns under various State and Federal regulations,2 including

 but not limited to rules and regulations under the Department of Interior, National Environmental

 Protection Act, Endangered Species Act, Paleontological Resources Preservation Act, National Park

 Service, and the U.S. Fish and Wildlife Service, takes the involvement of a varied team of

 professionals to accomplish. Consequently, the Debtors employ a team of extremely experienced oil

 and gas professionals.

                                             FIRST DAY MOTIONS

 A.       COMPLEX CASE DESIGNATION

          12.      On the Petition Date, the Debtors' filed their Notice of Designation as a Complex Chapter

 11 Bankruptcy Case (the "Complex Case Designation"), which I understand is in accordance with

 the General Orders of the Court when commencing the contemplated complex cases. I believe this

 designation is warranted because (a) the total claims asserted against the Debtors exceed the $10

 million threshold, and (b) there are well over fifty (50) creditors and parties in interest in these

 Bankruptcy Cases, including mineral lessors, surface property lessees, customers, vendors, and other

 interested parties. Based on these factors, I believe the Debtors' Bankruptcy Cases should be

 designated and treated as complex Chapter 11 cases. I understand that treatment will allow the

 Debtors and their counsel to use a limited service list and set hearings on a more frequent basis. I

 believe that treatment will help the Debtors complete an effective and efficient restructuring without



 2 Many of the Debtors' leases are located in an area in which both state and federal regulatory agencies implement

 measures to protect cultural, archeological, paleontological, environmental, and endangered or protected species. Those
 measures materially complicate development. For example, the Debtors are currently working to permit development in
 a particular section of the Three Rivers Field adjacent to and partly on the Ouray National Wildlife Refuge managed by
 the U.S. Fish and Wildlife Service. In continuing effort to obtain appropriate permits, the Debtors have had, and will
 continue to have to undertake multiple paleontological, archeological, and hookless cactus surveys until the permitting
 authorities are satisfied and the applicable permits approved. As a result of the findings of those surveys, the Debtors
 must alter where they can place certain rights of way for field gathering lines to carry oil, gas, and water from surface
 locations to other locations away from the wildlife refuge. In addition, the Debtors are working with the State of Utah,
 U.S. Fish and Wildlife Service to minimize noise, road traffic, visual appearance, and the footprint of the Debtors'
 development.

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                                           PAGE 5
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                     Entered 09/02/20 15:45:25              Page 6 of 33



 incurring unnecessary administrative costs or prejudicing the interests of creditors or parties in

 interest.

 B.      CASH COLLATERAL MOTION

         13.      On the Petition Date, the Debtors filed their Emergency Motion for Entry of Interim and

 Final Orders (i) Authorizing the Debtors to Use Cash Collateral; (ii) Granting Adequate Protection; (iii) Modifying

 the Automatic Stay; (iv) Scheduling a Final Hearing; and (v) Granting Related Relief (the "Cash Collateral

 Motion") seeking entry of interim and final orders allowing the Debtors' continued use of cash

 collateral postpetition. The Debtors are borrowers under that certain Loan, Guaranty and Security

 Agreement with White Oak, dated as of September 25, 2018 (the "Prepetition Loan" and, together

 with the related loan documents, agreements, or instruments executed in connection with the

 Prepetition Loan, and as amended, restated, modified or supplemented, the "Prepetition Loan

 Documents"). The Prepetition Loan provided for a senior secured term loan credit facility of up to

 $62.5 million. As of August 31, 2020 and subject to the 90 day Challenge Period, as defined in the

 Cash Collateral Motion, the Debtors are liable to White Oak in the principal amount of $61,900,000,

 although that amount is not currently due and owing (the "Prepetition Indebtedness").

         14.      The Use of Cash Collateral is imperative to preserve assets of the Debtors'

 bankruptcy estates. The Debtors require immediate access to liquidity to ensure that they are able to

 continue operating during these Bankruptcy Cases and to preserve the value of their assets for the

 benefit of all parties-in-interest. Substantially all of the Debtors’ total cash on hand as of the Petition

 date is subject to White Oak's liens and thus constitutes Cash Collateral. The Debtors have no

 source of cash aside from the cash proceeds from the operation of the Debtors' oil and gas business

 and, potentially, proceeds from the liquidation of certain Hedges as detailed below.

         15.      The Debtors continue to incur expenses associated with the management of their

 ongoing operations, the extraction of oil and gas, collection of receivables, the protection and

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                                     PAGE 6
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20               Entered 09/02/20 15:45:25         Page 7 of 33



 maintenance of the Debtors’ assets, and the administration of the Debtors’ estates during the course

 of these Bankruptcy Cases. It is essential that the Debtors continue to fund their ongoing operating

 expenses, payroll obligations, insurance expenses, bonds, and other financial obligations. The

 Debtors’ ability to use Cash Collateral is absolutely critical to the continuation of the Debtors’

 existing operations.

        16.     Immediate access to Cash Collateral will restore the confidence of the Debtors'

 vendors, customers, employees, and other stakeholders at this critical stage of their restructuring.

 Accordingly, the use of Cash Collateral in accordance with the terms of the Interim Order is

 essential to the Debtors' ability to minimize disruptions and avoid irreparable harm to their business.

        17.      If not allowed to use cash collateral, the Debtors and the value of their assets would

 suffer greatly and irreparably. Significant damage would be done to the Debtors' oil and gas and

 related operations. First, the Debtors would have to shut-in all of its wells. Given the Debtors'

 "waxy-textured" crude, which has a shoe polish consistency if not heated at 90 degrees or more, all

 of the Debtors' flow lines, heat treaters and other equipment would be significantly damaged, and

 much of it would not be repairable. Second, it would cost hundreds of thousands of dollars to

 repair and replace the equipment, heat the crude, and otherwise take the necessary steps to turn the

 wells back on after they are shut-in. Those processes would be very time consuming and labor

 intensive, and the Debtors would generate minimal revenue while attempting to restart operations.

 Third, without use of the Cash Collateral as set forth on the Budget, there would be no staff to

 report to governmental lessors, such as the Bureau of Land Management and State of Utah, which

 could jeopardize the mineral leases, permits, and related bonds. Fourth, mineral lessors would have

 the right to terminate certain leases, particularly if the lack of production continues for a period of

 time. Fifth, without using the Cash Collateral, there would be risk of environmental damage. In

 short, without use of Cash Collateral, the Debtors, their assets, the Debtors' creditors and other

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                          PAGE 7
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20               Entered 09/02/20 15:45:25          Page 8 of 33



 constituencies would be severely and irreparably damaged.

        18.     White Oak asserts liens on the Debtors' Cash Collateral. As adequate protection for

 the Debtors’ use of Cash Collateral, the Debtors are proposing to provide White Oak with, among

 other protection, the following adequate protection payments and replacement liens:

        a.      Principal and Interest Payments. Significantly, the Debtors were not in monetary
                default at the time they commenced their Bankruptcy Cases. The Debtors will
                continue to make all the monthly interest (non-default rate) payments and quarterly
                principal payments timely as due under the Prepetition Loan Documents (the
                “Adequate Protection Payments”) from the Petition Date until the Debtors no
                longer use the White Oak's Cash Collateral. While the Debtors' monthly interest
                payment obligation varies with the number of days in a given month, the September
                1, 2020 interest payment owed to White Oak totaled $423,843.06, which the
                Debtor's paid on August 31, 2020. The Debtors will pay the next quarterly principal
                payment to White Oak, in the amount of $200,000, when due on October 1, 2020.
                I believe that the Adequate Protection Payments fully compensate White Oak for
                any potential decrease in their collateral after the Petition Date.

        b.      Replacement Liens. As further adequate protection, the Debtors will grant the
                White Oak valid and automatically perfected (without necessity of the execution of
                additional mortgages, security agreements, pledge agreements, financing statements,
                or other documents) replacement liens and security interests in substantially all of the
                Debtors’ assets, to the same extent, validity and priority as White Oak's liens and
                security interest as of the Petition Date, specifically including all cash proceeds
                arising from the Prepetition Collateral, as defined in the Cash Collateral Motion,
                including oil and gas, accounts receivable and other assets acquired after the Petition
                Date (but excluding any causes of action under chapter 5 of the Bankruptcy Code
                and proceeds thereof), in the same nature, extent, priority, and validity that such liens
                existed on the Petition Date (the “Replacement Liens”). The Replacement Liens
                will secure White Oak to the extent necessary to adequately protect White Oak from
                any diminution in value of its interests in the property of the Debtors’ estates as a
                result of the use of Cash Collateral.

        c.      Super-Priority Claim. To the extent the Adequate Protection Payments and
                Replacement Liens granted to White Oak in this Interim Order do not provide
                White Oak with adequate protection of its interests in the Cash Collateral, White
                Oak shall have, upon notice and hearing and a subsequent Court Order, super-
                priority administrative expense claims in each of the Bankruptcy Cases under
                Bankruptcy Code § 507(b) with priority over every other administrative claim of any
                kind (the "Super-Priority Claims").

        d.      Reporting Requirements. The Debtors' will continue to provide White Oak with
                information and will otherwise fulfill the reporting requirements set forth in the
                Prepetition Loan Documents.

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                           PAGE 8
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                Entered 09/02/20 15:45:25         Page 9 of 33



         19.    I believe that the proposed Adequate Protection, outlined above and as set forth in

 the proposed Interim Cash Collateral Order, is sufficient to secure the Debtors’ projected use of

 Cash Collateral because any decrease in the value of White Oak's collateral from the use of Cash

 Collateral is less than the value of the Adequate Protection provided to White Oak.

         20.    Significantly, the Debtor proposes to pay, postpetition, all principal and interest at

 the non-default rate as and when due under the Prepetition Loan Documents. Moreover, the use of

 Cash Collateral is itself is a form of Adequate Protection as it allows the Debtors to preserve and

 potentially increase the Debtors’ overall going concern value by operating during the restructuring

 process. Finally, the Debtor has agreed to only spend Cash Collateral in accordance with a Budget,

 attached to the Cash Collateral Motion as Exhibit A, within very specific variances. I was personally

 involved and approved the Budget. In my judgment, the Budget represents the proper, necessary,

 and required expenditures to protect the Debtors' assets and its creditors over the next four weeks,

 taking into account the expense reductions described above.

         21.    Finally, unless otherwise authorized by the Court (and excluding ordinary course of

 business salary, benefits and expense reimbursement), the Debtors will not make any payments to

 any shareholders, officers, directors, or managers of the Debtors or to any affiliates thereof without

 further Court order or the consent of White Oak.

 C.     MOTION TO PAY PREPETITION ROYALTY OBLIGATIONS

         22.    The Debtors filed their Emergency Motion for Entry of Interim and Final Orders (I)

 Authorizing Payment of Royalties and (II) Granting Related Relief (the "Royalties Motion") and, in doing

 so, seek entry of interim and final orders authorizing the Debtors to pay or apply in the ordinary

 course of business any and all amounts owed in connection with the Royalties (as defined herein),

 whether incurred prepetition or postpetition. The Debtors operate approximately 146 oil and gas

 wells, 6 injection wells, and 1 disposal well in the State of Utah. Debtors have entered into

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                           PAGE 9
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                Entered 09/02/20 15:45:25          Page 10 of 33



 numerous oil and gas leases in connection with these wells. Pursuant to the terms of these leases, the

 lessors ("Lessors") conveyed an interest in the minerals that they own to the Debtors in exchange

 for, among other things, a right to receive a royalty interest. Those royalty interests are based upon

 the agreed royalty rate in the lease which grants the royalty owner a cost free share (subject to certain

 post-production costs) of the proceeds from the oil and gas produced on the leased property (the

 interest being referred to as a "Royalty Interest" and the resulting payments as "Royalties"). The

 Lessors include the Federal Bureau of Land Management, the State of Utah, and numerous

 individuals and entities. Attached as an exhibit to the Royalty Motion is a true and correct schedule

 of the Debtors' mineral leases, from which the Lessors or their assigns are entitled to be paid the

 Royalties.

         23.     To the best of my knowledge, none of the Lessors are insiders, affiliates or otherwise

 related to the Debtors or the Debtors' officers, directors or managers.

         24.     Failure to pay the Royalties would have a severe negative effect on the Debtors and

 their interests in the subject leases. Royalties are governed by the terms of the leases or the other

 documents pursuant to which the Royalty Interests were created and, commonly, state statutory

 frameworks that set strict payment deadlines and contain enforcement mechanisms, including

 interest, fines, recovery of costs and attorneys’ fees, and, in some cases, punitive damages. Failure to

 pay Royalties could expose the Debtors to such enforcement actions, as well as actions by the

 owners of the Royalty Interests for conversion or damages for breach of the relevant leases or other

 document creating such Royalty Interests. Failure to pay Royalties could also expose the Debtors to

 the forfeiture, cancellation, or termination of leases, particularly with respect to leases granted by the

 United States, agencies of the State of Utah, and leases in which termination is a contractual or state

 law remedy for non-payment.         Accordingly, the Debtors request approval to pay prepetition

 Royalties and to continue making Royalty payments in the ordinary course of business on a

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                            PAGE 10
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25         Page 11 of 33



 postpetition basis.

         25.     The amount of Royalties owed to the Lessors in a given month varies due to many

 factors, including the specific terms of the applicable leases, the commodity price for that particular

 month, severance taxes, post-production costs, changes in ownership, and changes in the amount or

 type of minerals captured. The Debtors’ Royalty payment obligations totaled approximately

 $327,000 per month over the last six months. In the twelve months before the Petition Date, the

 Debtors remitted Royalties in an aggregate amount of approximately $5.9 million. Royalty payments

 are remitted by the Debtors throughout the course of a given month. As a result of the time required

 to market and sell the production and the significant accounting processes required each month to

 accurately disburse the resulting proceeds, the Debtors typically pay Royalties about two months in

 arrears, although in some instances Debtors pay estimated Royalties for the prior month and then

 pay any difference from the actual Royalties two months later.

         26.     The Debtors estimate that, as of the Petition Date, the Debtors have approximately

 $654,000 in accrued but unpaid Royalties. Accordingly, the Debtors request authority to pay

 prepetition amounts due and owing to lessors in the ordinary course of business and to continue

 honoring Royalties in the ordinary course of business on a postpetition basis, in each instance subject

 to the Debtors’ rights to dispute asserted amounts and to withhold payment pending resolution of

 any such dispute.

         27.     The relief requested in the Royalties Motion is necessary to prevent severe disruption

 of the Debtors’ operations. Authorizing payment of pre and postpetition Royalties in the ordinary

 course of the Debtors' business will send a clear signal to the marketplace, including the Lessors,

 that the Debtors are willing and, importantly, able to conduct business as usual during these

 Bankruptcy Cases. On the other hand, if the relationships established by the Debtors with the

 Lessors are harmed, whether through non-payment or perceived difficulties of working with a

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                         PAGE 11
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                 Entered 09/02/20 15:45:25           Page 12 of 33



 Chapter 11 debtor, the Debtors may be unable to secure future opportunities with those parties, and

 other third parties may be unwilling to engage in new business with the Debtors going forward. If

 that were to occur, the negative impact on the Debtors’ business, their estates, and creditors would

 be substantial. Indeed, such a result would be value destructive at the outset of these cases.

         28.     Based on the dire consequences that would result if the Debtors fail to pay Royalties,

 the Debtors submit that the relief requested herein represents a sound exercise of the Debtors’

 business judgment and is necessary to avoid immediate and irreparable harm to the Debtors’ estates.

         29.     Payment of the Royalties is absolutely critical. First, as described above, each of the

 Lessors arguably hold real property interests in the Debtors’ oil and gas interests, so failure to turn

 over the proceeds of lessors' property would significantly harm the Debtors' operations. Second,

 failing to pay the Royalties when due could result in lawsuits against the Debtors, liens being placed

 on the Debtors’ oil and gas interests, including proceeds therefrom, contractual and/or statutory

 penalties and/or possible termination of leases. In addition to the potential exposure to the Debtor

 for such matters, the time and cost attendant to dealing with such matters could significantly disrupt

 the Debtors’ businesses and restructuring process, which could cost the Debtors’ estate a substantial

 amount in lost revenue. Accordingly, the harm and economic disadvantage that would stem from

 failure to pay any of the prepetition Royalties is grossly disproportionate to the amount of the

 prepetition claims that would have to be paid. And, third, with respect to each of the Lessors, the

 Debtors have determined that, to avoid significant disruption of the Debtors’ business operations,

 there exists no practical or legal alternative to payment of the prepetition Royalties.

 D.      MOTION TO CONTINUE HEDGE PROGRAM

         30.     On the Petition Date, the Debtors also filed their Emergency Motion for Entry of Interim

 and Final Orders Authorizing the Debtors To: (I) Perform Under Pre-Existing Hedge Agreements; (II) Liquidate

 or Otherwise Monetize Hedge Agreements; (III) Enter Into Post-Petition Hedge Agreements; (IV) Grant Security

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                              PAGE 12
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20               Entered 09/02/20 15:45:25          Page 13 of 33



 Interest and Liens to Obtain Post-Petition Hedge Agreements; and (V) Granting Related Relief (the "Hedges

 Motion"). As detailed above, the Debtors are primarily engaged in oil and natural gas development

 and production activities in Utah. The Debtors have a diversified proved reserve base comprised

 largely of oil, natural gas, and natural gas liquids. Historically, the Debtors have hedged a significant

 portion of their forecasted oil and natural gas production to reduce exposure to commodity price

 fluctuations and to provide long-term cash flow predictability.         That predictability allows the

 Debtors to manage their business and service their debt.

         31.     Uinta's hedges are evidenced by certain financial derivative contracts with BP Energy

 Company ("BP") in the form of a series of swap agreements evidenced by an ISDA Master

 Agreement dated September 25, 2018 and governed by the ISDA March 2013 DF Supplement (the

 "Swaps").

         32.     The Swaps and swap transactions are summarized in certain letter agreements (the

 "Confirmations" and, with the Swaps, the "Hedges"). Each of the Confirmations has a unique

 Reference Number and provides the specific hedge transaction terms, such as the effective date,

 termination date, volume subject to the agreement, prices, payment obligations, and payment

 deadlines. The Confirmations and Swaps are attached as an exhibit to the Hedges Motion.

         33.     Uinta currently hedges approximately 75% of its production of oil and gas. Given

 the precipitous decline in commodity prices during the first and second quarter of 2020, Uinta is

 now in a beneficial position under its Hedges. Uinta currently receives approximately $600,000 to

 $700,000 of monthly revenue from BP under its Hedges, depending on commodity prices. While

 Uinta realizes substantial monthly revenue from the Hedges, it could also liquidate the Hedges for a

 large lump-sum to fund ongoing operations or, should the market forecasts support it, additional

 drilling operations. Because hedging transactions like the Hedges are frequently traded on an open

 market, BP could effectuate a liquidation of the Hedges at the prevailing market rate upon Uinta's

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                           PAGE 13
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                Entered 09/02/20 15:45:25          Page 14 of 33



 request. Alternatively, Uinta could likely liquidate the Hedges at a specific price per barrel. Uinta

 estimates that the current mark-to-market value of its Hedges exceeds $9 million.

         34.     The Swaps are part of a continuous hedging program (the "Hedge Program") that

 provides the Debtors with much-needed pricing predictability by allowing them to hedge against the

 deleterious effects of price fluctuations in an increasingly volatile oil and natural gas market. The

 Debtors wish to continue their Hedge Program post-petition, though seek authority to alter their

 Hedge Program as needed in the ordinary course of their business and pursuant to their business

 judgment.

         35.     The appropriate level of production to be hedged is an ongoing consideration and

 based on a variety of factors, including current and future expected commodity market prices, cost

 and availability of put option contracts, the level of acquisition activity, and the Debtors' overall risk

 profile, including leverage, size, and scale considerations. Further, when commodity prices are

 depressed and forward commodity price curves are flat or regressive, the Debtors may determine

 that the benefit of hedging their anticipated production is outweighed by costs associated with the

 Debtors' potential inability to obtain higher revenues for their production if commodity prices

 recover during the term of potential contracts. Simply put, the Debtors' seek freedom to determine

 the appropriate percentage of production volumes to be hedged over time, and to enter into hedges

 if the Debtors' deem such actions prudent in their business judgment.

         36.     The Prepetition Loan restricts the Debtors from entering into certain hedge

 agreements unless those agreements are with an "Approved Counterparty".                   An Approved

 Counterparty is defined in section 1.1 of the Prepetition Loan as "(a) any Person who is a Lender or

 an Affiliate of a Lender, (b) any Person if such Person has (or the credit support provider of such

 Person has) a long term senior unsecured debt rating is A-/A3 by S&P or Moody's (or their

 equivalent) or higher or (c) any Secured Non-Lender Hedge Counterparty." A Secured Non-Lender

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                            PAGE 14
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20               Entered 09/02/20 15:45:25       Page 15 of 33



 Hedge Counterparty is defined in the same section as "(a) an investment grade-rated industry

 participant that is approved by the Required Lenders (such approval not to be unreasonably

 withheld, delayed, or conditioned) (or such counterparty's obligations are guaranteed by such a

 Person), (b) BP Energy Company or (c) otherwise approved by the Administrative Agent and the

 Required Lenders; provided that, any such counterparty shall have entered into and remain subject to

 a Swap Intercreditor Agreement."

         37.     By the Hedges Motion, the Debtors seek authorization from this Court to continue

 their Hedge Program in accordance with the terms and conditions of the Prepetition Loan

 Documents, Swaps, Bankruptcy Code, and other applicable law, which may include Debtors entry

 into additional Hedges with an Approved Counterparty in order to ensure ongoing operating

 stability and to mitigate potential downside risk. Debtors also seek authorization to liquidate their

 Hedges in the ordinary course of business and subject to their business judgment as necessary to

 maximize the value of their estates and benefit to their creditors.

 E.      CASH MANAGEMENT MOTION

         38.     As of the Petition Date, the Debtors maintain a cash management system (the "Cash

 Management System") that permits the Debtors to fund their ongoing operations. The Debtors'

 pre-petition Cash Management System requires, among other things, the movement of funds among

 and between the Debtors and various bank accounts. The Debtors' Cash Management System is

 administered by the Debtors' officers, primarily the Debtors' Chief Financial Officer, and includes

 reporting, fund collection, and fund disbursement functions, among other things.

         39.     I understand that the U.S. Trustee has established certain operating guidelines for

 debtors-in-possession in order to supervise administration of chapter 11 bankruptcy cases (the "U.S.

 Trustee Guidelines"). I further understand that the U.S. Trustee Guidelines require chapter 11

 debtors to, among other things, (a) close all existing bank accounts and open new "debtor-in-

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                       PAGE 15
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                           Entered 09/02/20 15:45:25               Page 16 of 33



 possession" bank accounts; (b) establish one debtor-in-possession account for all estate monies

 required for payment of taxes, including payroll; (c) maintain a separate debtor-in-possession

 account for cash collateral; and (d) obtain checks for all debtor-in-possession accounts that bear the

 designation "Debtor-in-Possession," the bankruptcy case number, and the type of accounts. The

 Debtors submit, however, that implementing these guidelines would require a substantial

 modification, if not abandonment, of their pre-petition Cash Management System, and would

 disrupt ongoing operations.

            40.       The Debtors' Cash Management System includes two bank accounts, each held with

 CrossFirst Bank (the "Cash Management Bank" or "Bank"). The Debtors' bank accounts are

 identified and described as follows (collectively, the "Bank Accounts"):

                 Debtor          Bank                                   Acct. No.       Description
                 Bainbridge      CrossFirst Bank                        ****9628        General Operating
                 Uinta, LLC      2021 McKinney Ave, Ste 800                             Account (Checking)
                                 Dallas, TX 75201
                 Bainbridge      CrossFirst Bank                        ****2260        AP Operating
                 Uinta, LLC      2021 McKinney Ave, Ste 800                             Account (Checking)
                                 Dallas, TX 75201

            41.       All of the Debtors' revenues are generated by and payable to Uinta, and all

 distributions are made by Uinta. Consequently, Holdings does not have any bank accounts. In that

 regard, the bank accounts are utilized in the Cash Management System as follows:

            a.        Bank Account No. ****9628. All revenues3 are deposited into the Bank Account
                      ending 9628 (the "Operating Bank Account" or "Operating Account").
                      Distributions from the Operating Account include, among other things: (i) Royalties;
                      (ii) employee payroll; (iii) credit card payments to MasterCard; (iv) operating
                      expenses; and (v) payments to third parties such as Paychex, White Oak, and the
                      Debtors' outside professionals.

            b.        Bank Account No. ****2260. No revenues are deposited into to the Bank Account
                      ending 2260 (the "AP Bank Account" or "AP Account"). Funds are deposited into
                      the AP Account only via transfers from the Operating Account, and only on an as-

 3   All revenues from oil and gas sales are received on the 20th day of the subsequent month following the sale.


 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                                              PAGE 16
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20            Entered 09/02/20 15:45:25       Page 17 of 33



                needed basis.     The AP Account is used primarily for accounts payable
                disbursements. The only other disbursements from this account are insignificant
                credit card payments to American Express.

        42.     Each of the Bank Accounts is subject to a Deposit Account Control Agreement

 between the Debtors, White Oak, and Crossfirst Bank executed on or about September 25, 2018

 (each a "DACA"). Pursuant to the DACAs, White Oak could take control of the Debtors' Bank

 Accounts following an event of default and submission to Crossfirst Bank of a certain "Notice of

 Sole Control." I believe that White Oak's exercise of such a draconian remedy would devastate the

 Debtors' operations.

        43.     Monthly fees to the Cash Management Bank associated with the Bank Accounts (the

 "Bank Fees") are typically less than $200 per month. The Bank automatically draws Bank Fees

 from the Bank Accounts on the 15th and 25th days of each month, meaning that no Bank Fees are

 known to be owed an outstanding on the Petition Date

        44.     The Debtors' Cash Management System also includes two corporate credit card

 accounts, each maintained in Uinta's name (collectively, the "Credit Card Accounts"). One Credit

 Card Account is held with the Cash Management Bank on MasterCard's payment network (the

 "MasterCard Account"), and the other is held with American Express (the "Amex Account").

 The MasterCard Account is the Debtors' primary Credit Card Account.             Payments to the

 MasterCard Account are automatically drafted from the Debtors' Operating Bank Account between

 the 22nd and 24th day of each month. The Debtors rarely use the American Express credit cards (the

 "Amex Cards"), and payments on the Amex Account are typically less than $1,000 per month.

        45.     The MasterCard Account is primarily used for business expenses, and each employee

 has a MasterCard credit card (the "MasterCards") to be used for such purpose. The Debtor's field

 personnel in Utah each have fuel MasterCards to purchase fuel while traveling to and from

 production sites and to cover the expenses of maintaining the Debtors' company vehicles driven by

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                     PAGE 17
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25         Page 18 of 33



 those employees. These fuel MasterCards have purchase restrictions and are only accepted for fuel

 and other vehicle-related expenses.      The Debtors' corporate personnel in Dallas each have

 MasterCards to pay for general business expenses incurred within the scope of their employment.

         46.    The Debtors' operations will be severely disrupted if the Credit Card Accounts are

 disabled or terminated for any reason, such as non-payment. Among other things, the Debtors

 would have no way of sending personnel into the field to service and monitor its oil and gas wells,

 storage tanks, pumping units, or any other related assets necessary to maintaining operations. Not

 only will this negatively impact the Debtors' ability to generate revenue, it will also prevent the

 Debtors from properly maintaining and servicing the estate's assets.

         47.    The Cash Management System procedures constitute an ordinary, usual, and

 essential business practice and are consistent with those used by similar corporate entities. The Cash

 Management System provides significant benefits to the Debtors and their estates. Among other

 things, the Cash Management System allows the Debtors to (a) control and monitor the collection

 and transfer of funds, (b) ensure cash availability, (c) reconcile intercompany transactions, (d)

 monitor pre- and post-petition payments and payment obligations, and (e) maximize investment

 income and to reduce administrative burdens and expenses. Maintaining the Debtors' current Cash

 Management System will preserve the integrity of the Debtors' books and records and ensure the

 Debtors are capable of expeditiously and accurately preparing detailed financial reports. Failure to

 continue the Cash Management System would disrupt the Debtors' operations and impose a

 financial burden on the estates, while providing little benefit, if any, to the Debtors' estates and

 creditors.

         48.    Consequently, I believe that the maintenance of the existing Cash Management

 System during these Cases is in the best interest of the Debtors, their estates, and their creditors.

 Continued use of the Cash Management System will facilitate the Debtors' transition into

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                        PAGE 18
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25         Page 19 of 33



 bankruptcy by, among other things, avoiding administrative inefficiencies and expenses associated

 with disrupting the system and minimizing delays in the payment of post-petition obligations. Thus,

 in order to avoid disruption of their operations and ensure an orderly transition into bankruptcy, the

 Debtors request this Court's authorization to continue to use their existing Cash Management

 System, including the Bank Accounts and Credit Card Accounts (as it may be modified by the

 Debtors in the ordinary course of business).

        49.     As part of the Cash Management System, the Debtors utilize numerous pre-printed

 business forms (the "Business Forms") in the ordinary course of their business. The Debtors also

 maintain books and records to document, among other things, their profits and expenses. To avoid

 disruption of the Cash Management System and unnecessary expense, the Debtors request that this

 Court authorize their continued use of all Business Forms, including, without limitation, letterhead,

 purchase orders, invoices, and pre-printed and future checks, as such forms were in existence

 immediately before the Petition Date, without reference to the Debtors' status as debtors-in-

 possession, rather than requiring the Debtors to incur the expense and delay of ordering entirely

 new Business Forms as required under the U.S. Trustee Guidelines.

        50.     On behalf of the Debtors I submit that parties in interest will not be prejudiced if the

 Debtors are authorized to continue to use their Business Forms substantially in the forms existing

 immediately before the Petition Date, but without the additions of "debtor-in-possession" case

 styling on the checks, as required by the U.S. Trustee. Parties doing business with the Debtors

 undoubtedly will be aware of their status as debtors-in-possession; thus, changing Business Forms

 beyond the Debtors' printable check stock is unnecessary and would be unduly burdensome.

 F.     EMPLOYEE WAGES AND BENEFITS MOTION

        51.     In order to preserve the Debtors' ability to continue operations for the benefit of the

 estates, as well as to preserve employee morale, the Debtors have filed an Emergency Motion for Entry

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                         PAGE 19
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                 Entered 09/02/20 15:45:25           Page 20 of 33



 of an Order (I) Authorizing Debtors to Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable

 Expenses; (II) Continuing Employee Benefits Programs; and (III) Granting Related Relief (the "Wages

 Motion") seeking authority to, in the ordinary course of business:

         a.      pay all pre- and post-petition obligations related to wages, salaries, other
                 compensation, payroll taxes and deductions, reimbursable employee expenses,
                 payroll benefit providers, employee benefits, service fees, and all costs related to the
                 foregoing (collectively, the "Employee Obligations");

         b.      collect and pay all pre- and post-petition Employment Taxes (as defined in the
                 Wages Motion);

         c.      reimburse employees for all pre- and post-petition business expenses incurred within
                 the scope of their employment ("Business Expenses");

         d.      maintain and continue established practices, programs, and policies in place for
                 employees, including those related to (i) medical insurance, prescription drug
                 insurance, dental insurance, vision insurance, health savings accounts and flexible
                 spending accounts; (ii) life insurance, accidental death insurance, and disability
                 insurance; and (iii) the employees' 401(k) plan (collectively, "Employee Benefits"),
                 and pay all pre- and post-petition obligations related to Employee Benefits;

         e.      continue using Paychex as a third party provider of all the Debtors' payroll, benefits,
                 and human resource functions; and

         f.      pay all pre- and post-petition processing fees, costs, and expenses associated with the
                 payment and administration of the Employee Obligations and Employee Benefit
                 Obligations, including fees and charges owed to Paychex.

         52.     I believe that failure to pay the Debtors' Employees will certainly jeopardize the

 stability of the Debtors' employment force and thereby the Debtors' ability to continue operations as

 necessary to reorganize in Chapter 11. To maintain employee stability and productivity, it is

 important that Employee Obligations are paid in full, and that the Employee Benefits are continued

 post-petition without interruption.

         53.     The Debtors have twenty (20) employees (the "Employees"), all of whom are

 employed full-time by Uinta—the Debtors' operating entity.                Holdings does not have any

 employees. Eleven Employees are paid a salary ("Salaried Employees"), and nine are paid hourly


 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                              PAGE 20
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20             Entered 09/02/20 15:45:25        Page 21 of 33



 ("Hourly Employees"). All nine Hourly Employees and two Salaried Employees work as field

 personnel in Utah providing the Debtors with oil and gas production-related services.           The

 remaining nine Employees work in the Debtors' corporate headquarters in Dallas, Texas. The

 Debtors' workforce is summarized as follows:

                Location               Salaried           Hourly              Total
                                      Employees          Employees          Employees
        Dallas (Headquarters)             9                 0                   9
        Vernal, Utah (Field)              2                 9                  11
        Total:                            11                9                  20

        54.     The Employees have specific skillsets and areas of expertise acquired over years

 working in the oil and gas industry, which are essential to the Debtors' operations. The Debtors do

 not run a typical oil and gas operation because the crude oil produced from the Three Rivers field

 has certain "waxy" properties, different from the crude produced in other parts of the country. For

 the Debtors, getting crude to market requires specialized production and storage methods, as well as

 intense and near continuous efforts to maintain equipment. Consequently, the Debtors' Employees

 and their respective skills, knowledge, and understanding of the Debtors' business, customers, and

 infrastructure are critical to the Debtors' ongoing operations.      Without them, the Debtors'

 operations would cease. As noted above, a cessation of operations would likely prove catastrophic

 for the Debtors, and would almost certainly and immediately diminish the value of the Debtors'

 estates. I believe that an effective reorganization will prove impossible without the Employees'

 continued uninterrupted services.

        55.     The Debtors outsource all payroll, benefits, and human resource services to a third

 party called Paychex. The Debtors pay Paychex a $115.01 administration fee per Employee each

 payroll period, in addition to certain other fees and charges incurred from time to time. Paychex

 provides the Debtors with an efficient means of administering payroll, benefits, and human

 resources.

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                      PAGE 21
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                           Entered 09/02/20 15:45:25        Page 22 of 33



            56.       The Employees' hourly wages and salaries are paid semi-monthly on the fifteenth

 (15th) and final (30th or 31st) days of each month ("Payroll Dates"); unless a Payroll Date falls on a

 weekend, in which case payment is made on the preceding Friday. Each pay period, Paychex

 calculates the total compensation and withholdings for all of the Debtors' Employees and

 automatically withdraws that amount from the Debtors' bank account on the day before the Payroll

 Date. Paychex then disburses all tax and benefits withholdings to the applicable party for each

 employee—i.e., tax withholdings are remitted to the applicable state or federal authority,4 401(k)

 withholdings are remitted to the plan administrator, and insurance withholdings are remitted to the

 insurance provider.5 In other words, the Debtors do not directly pay its Employees' salaries and

 wages; rather, those amounts are paid to Paychex, who then disburses payment to the Employees

 after accounting for the proper withholdings.

            57.       All Employees are paid by Paychex via direct electronic bank deposits.                   Each

 individual Employee is paid less than $13,650 per paid period. With respect to Hourly Employees,

 compensation is paid seven (7) days in arrears, meaning that Hourly Employees will be owed

 accrued but unpaid compensation as of the Petition Date. Salaried Employees are not paid in

 arrears. Because August 31, 2020 was a Payroll Date, all Salaried Employees were paid current.

 Consequently, no Salaried Employee is owed prepetition wages as of the Petition Date.

            58.       The first post-petition Payroll Date will be September 15, 2020.                For Salaried

 Employees, the applicable pay period runs from the Petition Date through September 14, 2020.

 With respect to Hourly Employees, however, the applicable period runs from August 23 through

 September 5, 2020, meaning that Hourly Employees are owed one week of accrued and unpaid



 4   The Debtors are current on all payroll taxes due and payable as of the Petition Date.
 5 Paychex is not the actual provider or administrator of any benefits offered to the Debtors' Employees, such as the

 401(k) plan, medical insurance, life insurance, etc.


 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                                     PAGE 22
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                    Entered 09/02/20 15:45:25            Page 23 of 33



 prepetition wages. However, no Hourly Employee is paid more than $41 per hour, meaning that no

 Employee is owed, or will receive, prepetition compensation exceeding $13,650.

         59.      Certain Employees also have accrued and unused paid time off ("PTO"), which is

 accrued annually by the hour. The Employees' PTO does not carry over to the next year; it is lost if

 not used in the year it was accrued. In the ordinary course of business, and subject to Court

 approval, the Debtors intend to allow Employees to use and be paid for accrued PTO. As of the

 Petition Date, the Employees collectively have accrued a total of approximately 2,532 hours of

 unused PTO during 2020.

         60.      The Debtors have procedures in place for reimbursing Business Expenses.

 Consistent with past practice, Business Expenses incurred by an Employee must be submitted to the

 Employee's supervisor for approval.           Once approved, Business Expenses are processed and

 reimbursed through Uinta's accounts payable department, and are paid by check to the Employees

 separate from the Employees' regular payroll compensation. However, Business Expenses are rarely

 submitted to the Debtors for reimbursement; the Debtors' Employees have incurred only $605 in

 reimbursable Business Expenses year-to-date in 2020. This is because all Employees are issued

 company credit cards under the Debtors' corporate account to pay for Business Expenses, leaving

 few situations in which Employees must use personal funds for business expenditures.6

 Notwithstanding, the Debtors cannot say for certain that no reimbursable Business Expenses are

 accrued and unpaid as of the Petition Date, because such expenses are often not submitted for

 reimbursement until several days after the fact. I believe it would be inequitable, harm Employee

 morale, and cause undue hardship to deny reimbursement of such Business Expenses. All such

 expenses are incurred on behalf of the Debtors in the ordinary course of business and with the

 6 The field Employees' company cards have purchase restrictions and may only be used for fuel and vehicle-related

 expenditures. Field Employees often drive long distances as part of their employment, but each is provided with a
 company vehicle such that those Employees do not accrue reimbursable Business Expenses for vehicle mileage.


 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                                  PAGE 23
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                 Entered 09/02/20 15:45:25            Page 24 of 33



 expectation that such expenses would be reimbursed in accordance with past practice.

         61.     The Debtors have established certain practices, programs, and policies related to

 Employee Benefits in the ordinary course of business. The Employee Benefits provided by the

 Debtors include: (i) medical insurance, prescription drug insurance, dental insurance, vision

 insurance, health savings accounts and flexible spending accounts; (ii) life insurance, accidental death

 insurance, and disability insurance; and (iii) a 401(k) Plan. The manner in which expenses are

 incurred and claims are processed in connection with the Employee Benefits makes it difficult for

 the Debtors to calculate the extent of outstanding Employee Benefit Obligations on any given day.

 Employee Benefits are paid by Paychex after securing payment from Uinta via invoice sent to

 Uinta's bank.     The Debtors estimate their annual contributions for Employee Benefits total

 approximately $484,000.00.7

         62.     The Debtors' 401(k) plan is administered by Paychex. Employees may contribute

 certain eligible pay (on a pre-tax basis for traditional 401(k) accounts). Paychex withholds these

 amounts from each payroll and such amounts are remitted to Employee 401(k) immediately after the

 payroll date. The Debtors match Employees' 401(k) contributions up to five percent (5%). The

 Debtors seek to continue their Employee Benefits postpetition, and seek authority to satisfy all

 Employee Benefit Obligations.

 G.      MOTION FOR JOINT ADMINISTRATION

         63.     Pursuant to the Debtors' Emergency Motion for Entry of an Order Directing Joint

 Administration of Chapter 11 Bankruptcy Cases (the "Joint Administration Motion"), the Debtors

 request entry of an order directing consolidation of these chapter 11 cases for procedural purposes

 only. There are two Debtors and well over fifty (50) creditors and parties in interest in these

 7 The Debtors estimate that Employees contribute approximately $304,000 annually to Employee Benefits and the

 Debtors pay approximately $484,000, for a total of $788,000 in annual benefit contributions.


 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                              PAGE 24
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                 Entered 09/02/20 15:45:25            Page 25 of 33



 Bankruptcy Cases. I believe that joint administration of these Bankruptcy Cases would save the

 Debtors and their estates substantial time and expense because it would remove the need to prepare,

 replicate, file, and serve duplicative notices, applications, motions, and orders. Further, I believe that

 joint administration would relieve the Court of entering duplicative orders and maintaining

 duplicative files and dockets. The United States Trustee for the Northern District of Texas (the

 "U.S. Trustee") and other parties in interest would similarly benefit from joint administration of

 these cases, sparing them the time and effort of reviewing duplicative pleadings and papers, and

 having to prepare and file duplicative pleadings when necessary.

         64.     I believe that joint administration would not adversely affect any creditors' rights

 because the Debtors' motion requests only the administrative consolidation of these cases for

 procedural purposes.       It does not seek substantive consolidation of the Debtors' estates.

 Accordingly, I believe that joint administration of the Debtors' cases is in the best interests of the

 Debtors, their estates, and all other parties in interest and should be granted in all respects.

 H.      MOTION TO LIMIT NOTICE – THE CREDITOR LIST MOTION

         65.     The Debtors have filed an Emergency Ex Parte Motion for an Order Limiting Notice and

 Granting Related Relief (the "Creditor List Motion") requesting an order, which I am advised is

 pursuant to Rule 2002(m) of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules")

 and this Court's Guidelines for Mailing Matrices and Shortened Service Lists in Complex Chapter 11 Cases (the

 "Local Notice Guidelines"), establishing limited noticing requirements with respect to all

 proceedings in these cases. Specifically, I understand that the Debtors seek authority, in accordance

 with the Local Notice Guidelines, to establish a consolidated service list consisting of: (a) the

 Debtors and its professionals; (b) secured creditors; (c) the Debtors' twenty (20) largest unsecured

 creditors; (d) any official committees and their professionals; (e) the United States Trustee; (f) the

 IRS and other relevant governmental entities; and (g) all parties who have requested notice in these

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                              PAGE 25
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                  Entered 09/02/20 15:45:25            Page 26 of 33



 cases (the "Official Limited Service List").

         66.      I understand that, because the Debtors have filed the Joint Administration Motion

 and Complex Case Designation, the Local Notice Guidelines contemplate that the Debtors may file

 an Official Limited Service List to avoid the expensive, time consuming, and burdensome

 requirement of preparing and filing separate service lists. The Official Limited Service List will help

 alleviate undue administrative burdens, costs, and the possibility of duplicative service. Accordingly,

 the Debtors request authority to file the consolidated Official Limited Service List for both Debtors.

         67.      The Debtors further request approval of the proposed Notice of Requirement for Filing

 Written Request with Court to be Included on Official Service List for Notice of Proceedings (the "Service List

 Notice") attached to the Creditor List Motion. I believe that the Service List Notice will sufficiently

 apprise all parties of the notices they will receive in these Bankruptcy Cases and the actions they

 must take if they wish to receive additional notices and pleadings filed in these Bankruptcy Cases. I

 further believe that approval of the Official Limited Service List and Service List Notice will serve to

 prevent confusion among creditors and parties in interest in this Case.

 I.      MOTION FOR EXTENSION OF TIME TO FILE SCHEDULES AND STATEMENTS

         68.      The Debtors have also filed their Emergency Motion for Entry of an Order (I) Extending

 Time to File Schedules of Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of

 Executory Contracts and Unexpired Leases, and Statements of Financial Affairs and (II) Granting Related Relief

 (the "Extension Motion"). In it, the Debtors seek entry of an order: (a) extending the deadline by

 which the Debtors must file their schedules of assets and liabilities, schedules of current income and

 expenditures, schedules of executory contracts and unexpired leases, and statements of financial

 affairs (collectively, the "Schedules and Statements") for an additional 21 days, for a total of 35

 days after the Petition Date, through and including October 6, 2020, without prejudice to the

 Debtors' ability to request additional extensions if the Debtors show that cause exists warranting the

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                                PAGE 26
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25        Page 27 of 33



 extensions.

         69.     I understand from discussions with counsel that section 521 of the Bankruptcy Code

 and Bankruptcy Rule 1007(c) ordinarily require debtors to file their Schedules and Statements within

 14 days after their petition date, but that pursuant to Bankruptcy Rules 1007(c) and 9006(b), the

 Court has authority to extend the Debtors filing deadlines "for cause." I believe that ample cause

 exists to extend the Schedules and Statements deadlines in this case.

         70.     To prepare their Schedules and Statements, the Debtors will have to compile

 information from books, records, and documents relating to thousands of claims, assets, leases, and

 contracts from each Debtor entity. Accordingly, collection of the necessary information will require

 a significant expenditure of time and effort on the part of the Debtors and their employees.

 Additionally, because numerous invoices related to prepetition goods and services have not yet been

 received and entered into the Debtors' accounting system, it may be some time before the Debtors

 have access to all of the information required to prepare the Schedules and Statements. Moreover,

 given the ongoing COVID-19 crisis, many of the Debtors' employees have been and currently are

 hindered in their ability to access the materials to compile the necessary information to prepare the

 Debtors' Schedules and Statements.

         71.     In the days leading up to the Petition Date, the Debtors' primary focus has been

 preparing for these chapter 11 cases. Focusing the attention of key personnel on critical operational

 and chapter 11 compliance issues during the early days of these chapter 11 cases will facilitate the

 Debtors' smooth transition into chapter 11, thereby maximizing value for their estates, their

 creditors, and other parties in interest.

 J.      APPLICATION TO RETAIN KANE RUSSELL COLEMAN LOGAN PC AS DEBTORS'
         COUNSEL

         72.     On the Petition Date, the Debtors filed their Application Pursuant to 11 U.S.C. §


 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                       PAGE 27
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25         Page 28 of 33



 327(a), Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and 2016-1 for Authority to Retain and

 Employ Kane Russell Coleman Logan PC as Attorneys for Debtors Effective as of Petition Date (the "KRCL

 Application"), seeking entry of an order authorizing the Debtors to retain the law firm of Kane

 Russell Coleman Logan PC ("KRCL") as Debtors' restructuring counsel.

        73.     The Debtors request that the Court approve the retention of KRCL as their

 attorneys to perform the extensive legal services that will be required during these chapter 11 cases

 in accordance with KRCL’s normal hourly rates in effect when services are rendered and KRCL’s

 normal reimbursement policies, as detailed in the KRCL Application and related attachments.

        74.     The Debtors believe that their respective bankruptcy cases involve numerous issues

 that will require them to retain counsel having special skill and experience in bankruptcy matters. To

 that end, the Debtors sought counsel who: (i) is willing to undertake this representation; (ii) has

 sufficient experience and capacity to handle the numerous and potentially complex issues that will be

 raised and addressed; and (iii) does not have a conflict of interest in representing the Debtors in

 these cases. KRCL's lead attorney on this matter, Joseph M. Coleman, possesses over thirty years'

 experience in the practice of bankruptcy law and creditor rights, is a member of the State Bar of

 Texas, and is admitted to practice in the Northern District of Texas.

        75.     KRCL began providing legal representation to the Debtors on or about August 17,

 2020 in connection with a review of the Debtors' corporate organization, lending relationships,

 financial status and related issues and the challenges the Debtors are facing. KRCL also advised the

 Debtors with regard to alternatives and strategies to preserve and maximize value with regard to

 their assets. As a result of its prepetition representation of the Debtors, KRCL possesses an in-

 depth knowledge of the Debtors’ capital structure and has gained additional insight into the current

 condition of the Debtors’ business, operations and lending relationship. Accordingly, the Debtors

 believe KRCL is uniquely situated with the necessary background to address the potential legal

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                        PAGE 28
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25         Page 29 of 33



 issues that may arise in the context of the Debtors’ Bankruptcy Cases.

        76.       The Debtors have been informed that Joseph M. Coleman, a director of KRCL, as

 well as other directors and associates of KRCL who will be employed in these chapter 11 cases, are

 members in good standing of, among others, the Bar of the State of Texas and the United States

 District Court for the Northern District of Texas. Accordingly, the Debtors believe KRCL is both

 well qualified and uniquely able to represent the Debtors in their chapter 11 cases in an efficient and

 timely manner.

        77.       The Debtors seek to retain KRCL so that they may provide the scope of services

 identified in the KRCL Application (the "Scope of Services"). The Debtors believe that KRCL's

 performance of its Scope of Services will be appropriate under the circumstances, and necessary to

 enable the Debtors to execute faithfully their duties as debtors and debtors in possession and to

 prosecute their Bankruptcy Cases.

        78.       As detailed below, the Debtors have filed an application to employ Oak Hills

 Securities, Inc., as financial advisors. The Debtors may also need to retain additional professionals

 in connection with the administration of their Bankruptcy Cases and the Debtors’ ordinary course

 operations. Rather than resulting in any extra expense to the Debtors’ estates, I anticipate that the

 efficient coordination of efforts of the Debtors’ attorneys and other professionals will greatly add to

 the progress and effective administration of these Bankruptcy Cases.

        79.       The Debtors have been informed that KRCL has attempted to determine its past

 and present involvement, if any, with any party in interest appearing in these cases. Except as set

 forth more fully in the Mr. Coleman's declaration, which was filed in conjunction with the KRCL

 Application, I understand that KRCL has no connection of any kind or nature with the Debtors, the

 Debtors' creditors, any other party in interest, their respective attorneys and accountants, the United

 States trustee, or any person employed in the office of the U.S. Trustee. I am unaware of any other

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                         PAGE 29
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20                  Entered 09/02/20 15:45:25           Page 30 of 33



 relationship that presently causes a disqualification, a conflict of interest, or otherwise renders KRCL

 ineligible to serve as counsel for the Debtors.

         80.     Subject to the Court's approval of the KRCL Application, the Debtors have agreed

 to the employment of KRCL as counsel at the hourly rates set forth in the KRCL Application, with

 retainers, compensation and advances of expenses to be paid in accordance with orders of the

 Court. The Debtors have an immediate need to retain counsel so that the Debtors can begin their

 duties as a debtors-in-possession. Accordingly, the Debtors request the Court promptly permit the

 Debtors to retain KRCL after adequate notice to parties in interest.

 K.      UTILITIES MOTION

         81.     On the Petition Date, the Debtors also filed their Emergency Motion for Entry of an

 Order (I) Approving the Debtors' Proposed Adequate Assurance of Payment for Future Utility Services, (II)

 Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services, (III) Approving the Debtors'

 Proposed Procedures for Resolving Additional Assurance Requests, and (IV) Granting Related Relief (the

 “Utilities Motion”). In connection with the operation of their businesses and management of their

 properties, the Debtors obtain electricity, telecommunications, internet, and other similar services

 (the "Utility Services") from a number of utility companies (each a "Utility Provider").                    A

 nonexclusive list of Utility Providers that provide Utility Services to the Debtors as of the Petition

 Date (the "Utility Services List") is attached to the Utilities Motion. The relief requested in the

 Utilities Motion is requested for all Utility Providers providing Utility Services to the Debtors.

         82.     Uninterrupted Utility Services are essential to the Debtors' ongoing business

 operations and, therefore, the overall success of these Chapter 11 cases. The Debtors' business

 involves developing, producing, and selling oil, natural gas, and natural gas liquids and the Debtors

 must maintain their ability to run and monitor their production equipment in a near-constant state.

 In addition to production processes conducted in the field, the Debtors require telecommunications

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                               PAGE 30
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20               Entered 09/02/20 15:45:25       Page 31 of 33



 and internet services to operate their corporate offices. Should any Utility Provider refuse or

 discontinue service, even for a brief period, the Debtors' business operations would be severely

 disrupted. That disruption could jeopardize the Debtors' ability to manage their restructuring

 efforts, and to generate cash flow needed to maintain successful postpetition operations.

 Accordingly, it is essential that the Utility Services continue uninterrupted during these Bankruptcy

 Cases.

          83.    To the best of the Debtors' knowledge, there are no defaults or arrearages with

 respect to invoices for prepetition Utility Services. On average, the Debtors pay approximately

 $7,180 each month for Utility Services, excluding electricity provided by Moon Lake Electric

 Association Inc. ("Moon Lake"). The Debtors are currently parties to an $80,000 Utility Bond for

 the benefit of Moon Lake, their oil field energy provider, which will expire on September 13, 2020.

 To the best of the Debtors' knowledge, they do not have any existing prepayments, bonds, or

 deposits for the benefit of any other Utility Providers.

          84.    To provide additional assurance of payment, the Debtors propose to provide Moon

 Lake with a $40,000 cash deposit to serve as security against the non-payment of utilities (the

 "Moon Lake Deposit").         The Debtors' operations use a considerable amount of electricity

 provided by Moon Lake; the proposed Moon Lake Deposit is an amount approximately equal to

 one month of energy services provided by Moon Lake. Without Moon Lake's electricity, the

 Debtors cannot operate a large number of their wells. Accordingly, Moon Lake's energy is required

 to maintain operations and the cash flow projected in the Debtors' cash collateral budget. The

 Debtors' believe the Moon Lake Deposit is therefore reasonable and necessary under the

 circumstances, and provides Moon Lake adequate assurance of payment.

          85.    In addition, the Debtors will deposit $7,500 into a segregated debtor-in-possession

 account (the "Adequate Assurance Account") in order to provide all other Utility Providers

 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                       PAGE 31
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20              Entered 09/02/20 15:45:25         Page 32 of 33



 assurance of payment (the "Utilities Deposit"). The Utilities Deposit consists of approximately

 one month of utilities typically owed to all Utility Providers other than Moon Lake. The Utilities

 Deposit will be held in the Adequate Assurance Account for the duration of these Chapter 11 cases.

 The Debtors will deposit the Utilities Deposit into the Adequate Assurance Account within 7 days

 of this Court's entry of an order approving this Motion.

        86.     The Moon Lake Deposit and Utilities Deposit, when taken in conjunction with the

 Debtor's cash flow from operations and cash on hand (collectively, the "Proposed Adequate

 Assurance"), confirms the Debtors' ability to pay all future Utility Services in accordance with their

 prepetition practices and in accordance with their ordinary course of business. As a result, the

 Proposed Adequate Assurance constitutes sufficient adequate assurance to the Utility Providers in

 full satisfaction of section 366 of the Bankruptcy Code. See 11 U.S.C. § 366.

                                          CONCLUSION

        87.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

 true and correct to the best of my knowledge and ability.

        Dated: September 1, 2020.

                                                /s/ Paul D. Ching
                                                Name: Paul D. Ching
                                                Title: Chief Executive Officer




 DECLARATION OF PAUL CHING IN SUPPORT OF DEBTORS' CHAPTER 11 PETITIONS                        PAGE 32
 AND FIRST DAY MOTIONS – 7902376 v4 (72651.00002.000)
Case 20-42794-mxm11 Doc 26 Filed 09/02/20   Entered 09/02/20 15:45:25   Page 33 of 33
